PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/652,003
Filing Date: 17 Jul 2017
Appellant(s): Xu et al.



__________________
Ishan P. Weerakoon
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/9/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument
The combination fails to teach or suggest all features of claim 21

Pruning in response to a first density threshold exceeding the incremented first counter value for the first leaf node, as required by claim 21 is not disclosed
Appellant Argues:
The appellant argues (see the first paragraph 8 through the second to last paragraph on page 9) that the primary reference Oikarinen fails to disclose pruning and that the secondary reference of Vu does not teach pruning and that merging a node based on decrease in breadth is not pruning in response to an incrementing of a counter as claimed in claim 21.
Examiner Response:
The Examiner Respectfully disagrees.  As shown in the 35 USC 103 rejections, the Oikarinen reference illustrates geo-hashed index data with various levels (see 
It appears from appellant’s arguments that the appellant is arguing that the pruning as recited in the claim is based on incrementing a counter and not decreasing a counter (see second to last paragraph in the first whole paragraph on page 9, “Vu clearly does not disclose pruning in response to an incrementing of a counter as recited in claim 21”).  In response to appellant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., pruning in response to incrementing a counter value) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 21 recites pruning, in response to a first density threshold exceeding the first counter value for the first leaf node.  Although the previous limitation increments the first counter value, the actual pruning limitation does not explicitly require that comparisons for determining to prune only occur after you increment a counter.  As illustrated in the 35 USC 103 rejections, the combination of references indicate that counters can be increased and decreased and that the system performs checks with the counter to various threshold requirements (for splitting/adding nodes or merging/deleting nodes) at some point determine if the threshold for pruning is greater than the counter value.  The claim does 

No disclosure of pruning a geocode tree based on density of geohashes
Appellant Argues:
The appellant argues (see the last paragraph on page 9 through the second paragraph on page 11) that the (1) the pruning is based on a number corresponding to “embedded positions with messages on a social media platform” and (2) that the Oikarinen reference does not teach growing or pruning a geocode tree “based on the number or a density” mapped to a leaf node.
Examiner Response:
The Examiner Respectfully disagrees.  With regard to the first argument about the embedded positions, as seen from the 35 USC 103 rejections, a combination of references was utilized to teach that limitation.  In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Sharon and Shynar references were provided to illustrate counting of user posts in a geographic location (Shynar, paragraphs 23 and 50) which relates to Oikarinen’s density counter; where Sharon was provided to illustrate that the location information associated with user social media posts can be embedded with the content message.  Therefore, the combination teaches the claim limitations as recited.
With regard to the second argument about Oikarinen does not disclose growing or pruning the geocode tree based on a number or density mapped to a leaf node, the Examiner notes that the teachings from the combination of references teach the claim limitations.  In particular as noted in the 35 USC 103 rejections, Oikarinen teaches the concept of geocoded data for storing geolocated data.  Paragraph 45 of Oikarinen says the geo-hash indexed data can store a plurality of data items with respective associated locations and gives an example for restaurant; however, Oikarinen is not limited to only this type of data.  Paragraph 49 of Oikarinen illustrates indexing a data item at various levels of precision (hierarchy) and paragraph [0048] illustrates that a region can be subdivided further into several nested regions to have the data indexed stored at more 

Oikarinen does not disclose a “geocode tree” as recited in claim 21
Appellant Argues:
The appellant argues (see the last paragraph on page 11 through the second to last paragraph on page 13) that (1) Oikarinen does not disclose “a geocode tree comprising a plurality of leaf nodes each having a geohash value corresponding to a subdivision of the geographic area” (see first paragraph on page 12) and (2) the density map as taught by Oikarinen “teaches away” from the geohash-indexed data being stored as any type of tree, let alone a geocode tree.
Examiner Response:
The Examiner Respectfully disagrees.  The applicant argues in the first and last paragraphs on page 12 that Oikarinen does not use the terms tree or leaf node and a description of a hierarch does not disclose a tree and with the complete absence of any reference of tree and leaf nodes in Oikarinen that it is unreasonable to conclude that Oikarinen has a geocode tree since various data structures can be used to represent Oikarinen’s data set.  Although different terms are used, the Examiner notes that the requirements for patentability is not an ipsissimis verbis test, i.e., identify of terminology is not required.  As shown above in the 35 USC 103 rejections, the prior art reference(s) perform(s) the same functionality of the claim limitations in that Oikarinen teaches at paragraph [0049] that the data can be indexed at each node in the hierarchy from the root node (e.g. geocode D) to the highest level of precision for that region which is a leaf node (e.g. in this particular example it appears that geocode DRT2YX is the lowest level, or most precision region).  The Examiner further notes that the list of regions with their associated parents (i.e. DRT2YX, DRT2Y, DRT2, DRT, DR, and/or D) represents a similar structure as appellant’s tree as shown in Figure 6A where, as discussed above, 
With regard to appellant’s second argument about the density map as taught by Oikarinen “teaches away” from the geohash-indexed data being stored as any type of tree, let alone a geocode tree; the appellant makes three sub-arguments.  The first argument (see first paragraph on page 13, second sentence) being the density map is maintained at a predefined level above the level for which density count is maintained and that dynamic grafting/pruning of leaf nodes would incur a high computational cost to update and reconfigure each time a leaf node is grafted or pruned.  A review of the Oikarinen reference did not find any teaching that density maps are predefined at a particular level; in fact, Oikarinen at paragraph [0059] teaches that density maps can be stored at varying levels about the geohashed levels based on the density (or sparsity of the data).  Initially, appellant’s arguments do not appear to provide any correlation as to why a secondary data structure counting values of a first data structure would require high computational costs.  Appellant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably 
With regard to the second argument (see first paragraph on page 13, third sentence) is that the density map is to enable “density-based access to selected ones of the nested areas” that it would defeat the purpose to remove areas of low density since Oikarinen even shows areas with density counts of 0s.  The Examiner notes that Oikarinen teaches at paragraph [0069] that the density map can be used to avoid costly retrieval operations and that density map can be stored at higher levels of precision for 
With regard to the third argument (see first paragraph on page 13, third and fourth sentences) that Oikarinen teaches an index number for each and every nested area and that the density map is available which directly indexes “into the geohash-indexed data set” and that a tree is not needed to access the data.  As shown in Oikarinen, paragraph [0059] indicates that the density can be stored at a higher level for sparse data but does not appear to provide any example of how that is performed; the provided example shows the index numbers for the regions 430 in Figure 4C; where the corresponding paragraph [0054] illustrates that when the system receives a request with a particular geohash value, it can use the index value assigned to the node to look-up the density of the data items as stored in the density map.  In other words, the hierarchical-indexed data has means to look-up values in the density map, contrary to appellant’s assertions.  This geohash values are hierarchically organized where the density map stores counter values while the geohashed indexed data actually stores the underlying data (see Oikarinen, paragraph [0049], the data item is indexed at each node from root geocode D down to leaf geocode DRT2YX).
In conclusion, as seen from the teachings of Oikarinen, the geohash-indexed data stores information at various levels based on the geohash code where the indexed data items also have a second data structure that complements the system by keeping track of density, where these density counters can be stored at various levels of 

The combination too does not teach or suggest a “geocode tree” 
Appellant Argues:
The appellant argues (see the last paragraph on page 13 through the third paragraph on page 14) that Oikarinen doesn’t teach a geocode tree and even if combined with Vu to teach a tree, that tree wouldn’t be a geocode tree.
Examiner Response:
The Examiner Respectfully disagrees.  As discussed above, the Oikarinen reference teaches various levels of indexed geohash levels where a parent level has a smaller geohash and is less precise than respective nested/child geohash regions.  The layout of the geohash regions as shown in Oikarinen at Figure 4C and paragraph [0049] appear to illustrate a tree-like hierarchical structure with a parent/root node of geocode D and respective children geocodes down to an example leaf node of DRT2YX.  Even if this hierarchical layout could not be considered a tree, the combined teachings with Vu illustrate that such hierarchical organizations can be organized as a well-known and 

The combination would not have been obvious
Appellant Argues:
The appellant argues (see the fourth paragraph on page 14 through the second to last paragraph on page 15) that the presence of a density map as described by Oikarinen can be accessed without the aid of another access structure such as a tree provided by Vu and thus one of ordinary skill in the art would not find it obvious to modify Oikarinen to include a tree according to Vu.  Further, the density map teaches away from pruning nodes and render the density-map of Oikarinen inoperable for its intended purpose.
Examiner Response:
The Examiner Respectfully disagrees.  As shown in the 35 USC 103 rejections, Oikarinen was modified with the remove/merge/prune functionality based on density counter threshold values; i.e. for data areas too sparse, save space and remove the nodes and store the density counter values of the density map at a higher level of granularity.  With regard to the teaches away argument, Oikarinen teaches both hierarchical indexed data that is stored at various level of precision including a root geocode (e.g. geocode D in paragraph [0049] of Oikarinen) down to a leaf geocode (e.g. geocode DRT2YX) while illustrating a secondary data structure that complements the indexed data by storing density count values where for sparse data, the density map can be at a higher level of granularity (see Oikarinen, paragraph [0059]).  The formation 

Additionally, the combination fails to teach or suggest grafting at least one child node onto the second leaf node as recited in dependent claim 22
Appellant Argues:
The appellant argues (see the last paragraph on page 15 through the last paragraph starting on page 16 and ending at the top of page 17) that the combination does not teach grafting a child onto a leaf node and that the Oikarinen reference fails to disclose any grafting of a child node to a leaf node in a geocode tree.
Examiner Response:
The Examiner Respectfully disagrees.  The appellant argues that the primary reference does not teach the claim limitation and that the density map (i.e. counter values) is only for density-based search and thus the reference cannot teach the claim limitation.  The appellant further addresses Vu in that the grafting/inserting process only applies to internal nodes.  In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As shown in the 35 USC 103 rejections, the Oikarinen reference illustrates the hierarchical data and the ability for the system designers being able to decide on how precise the indexed data should be where a region may be subdivided into smaller regions; Oikarinen additional contemplates that certain areas can have greater density than others (see Oikarinen, paragraphs [0045] and [0059]) and that if needed, greater precision can be used with longer geohashes to more accurately identify where data items are geographically.  The Vu reference, in combination with Oikarinen, illustrates in column 6, lines 45-49 and column 7, lines 9-33 how a density/breadth counter can be used to add sub nodes to a node, as illustrated in Figure 6A-6C in Vu.  As shown, the system identifies that a new insertion caused the counter to exceed the threshold requirements and a list of potential sub-nodes is determined (see 6B) where the system adds two sub-nodes to node Full Coverage.  As seen in Figure 6C, the documents are stored with the nodes where two sub-nodes are added called Country and Entertainment.  The combination illustrates that a node can exceed some density value and can be split to add new nodes including adding nodes to leaf nodes, where the added nodes become the new leaf nodes, similar the concept described by Oikarinen in Figure 4C and paragraph [0048] which teaches that a region can be further subdivided into several nested regions.  Therefore, as can be seen, the combination of the prior art references teach, or fairly suggest, the ability to graft children nodes to another node including a leaf node

Claim 45 is not taught or suggested
Appellant Argues:
The appellant argues (see the first two whole paragraphs on page 17) that the combination of cited prior art references do not teach this claim limitation which recites similar limitations to claim 22 and also depends upon it too.
Examiner Response:
The Examiner Respectfully disagrees.  As discussed above, the combination of the cited prior art references teach, or fairly suggest, the ability to graft children nodes to another node including a leaf node based on Oikarinen’s identification that nodes can be sub-divided and Vu’s concept of a split threshold used to add new nodes to another node based on the density of that node.  Therefore, for at least the reasons discussed above, the cited prior art teach the claim limitations of claim 45 including grafting a child node onto another leaf node based on a counter value exceeding a density threshold.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Marc Somers
/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        
Conferees:
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159                                                                                                                                                                                                        
/CRESCELLE N DELA TORRE/Primary Examiner                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.